—In a proceeding pursuant to CPLR article 75 to stay arbitration of an uninsured motorist claim, the petitioner appeals from an order of the Supreme Court, Nassau County (Winslow, J.), dated March 31,1997, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
An insurance carrier seeking to stay the arbitration of an uninsured motorist claim has the burden of establishing that the offending vehicle was insured at the time of the accident. Once such a prima facie case of coverage is established, the burden shifts to the opposing party to come forward with evidence to the contrary (see, Matter of Eagle Ins. Co. v Patrik, 233 AD2d 327, 328). The petitioner has failed to establish a prima facie case as to the existence of insurance coverage for the offending vehicle.
The respondent exercised due diligence in ascertaining the insurance status of the vehicle involved in the collision, and thus, the respondent asserted a timely claim (see, Matter of Nationwide Mut. Ins. Co. v Edgerson, 195 AD2d 560). Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.